Citation Nr: 1412649	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome, degenerative disc disease of the lumbar spine.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

3.  Entitlement to service connection for status post left tibia plateau fracture (claimed as bilateral leg and knee condition).

4. Entitlement to service connection for right knee condition (claimed as bilateral leg and knee condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Also on appeal is a February 2010 rating decision.  

In his substantive appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  This hearing was scheduled for September 2013, but the Veteran did not appear.  Because it was unclear whether the hearing notice letter was sent to his correct address, a clarification letter was sent to him in January 2014 at his most recent mailing address of record.  He did not respond, and the Board's letter was not returned as undeliverable.  Therefore, his request to testify at a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The February 2010 rating decision denied entitlement to a TDIU.  The Veteran did not expressly appeal that bifurcated determination.  The issue, however, was included in the January 2013 supplemental statement of the case (SSOC).  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider the issue part and parcel of the claim for an increased rating for the low back disability.

The issues of entitlement to (1) service connection for status post left tibia plateau fracture, (2) service connection for right knee condition, and (3) TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Throughout the rating period of appellate review, the Veteran's service connected intervertebral disc syndrome, degenerative disc disease of the lumbar spine has been manifested by a disability picture not more nearly approximating 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, and 
right leg radiculopathy is manifested only by sensory disturbances. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for intervertebral disc syndrome, degenerative disc disease of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. Here, the Veteran was provided with VCAA notice in a June 2008 letter, which provided the above information. Therefore, the duty was satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein.  The Veteran's service treatment records have been obtained and are complete. VA also obtained private medical records identified by the Veteran and the records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency.  The VA treatment records during the period of appellate review, as identified by the Veteran, have also been obtained.  

2. Duty to Provide Examination/Opinion

In addition to obtaining relevant medical records, the Veteran was afforded VA examinations in August 2009 and January 2011 to evaluate the severity of his service-connected condition.  The Board finds that these examinations are adequate for rating purposes, as the examiner reviewed the claims file, including VA and private treatment records, examined the Veteran and reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this appeal at this time. 

II.  Analysis

The Veteran contends that a disability rating higher than 40 percent is warranted for his intervertebral disc syndrome, degenerative disc disease of the lumbar spine (herein after "low back disability").  He filed the instant claim in April 2008.  

A.  General Rating Considerations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant, including all lay evidence.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Rating Schedule

The Veteran's 40 percent disability rating for the low back disability is currently assigned under diagnostic code (DC) 5293.  This diagnostic code was assigned prior to a change in the applicable rating schedule in September 2003, and that "old" rating schedule has not been in effect at any point since the Veteran filed his instant claim in April 2008.  Therefore, the Board may not consider the diagnostic criteria of DC 5293.  See, e.g., Landgraf v. USI Film Prods., 511 U.S. 244, 264 (1994) (discussing the general legal principle that a court must apply the law in effect at the time it renders its decision).  

During the current period of appellate review, the rating schedule sets forth numerous diagnostic codes regarding diseases of the spine, including DC 5242, regarding degenerative arthritis of the spine, and DC 5243, intervertebral disc syndrome.  All of diseases of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as set forth in 38 C.F.R. § 4.71a (2013), as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 


Alternatively, disability ratings under DC 5243, for IVDS, may be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months
60 
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months
40 
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months
20 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months
10
Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


(The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).)

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

C.  Discussion

Here, a rating higher than 40 percent is not warranted for the Veteran's low back disability under the rating schedule in effect during the period of appellate review.  

(1) Unfavorable ankylosis of the entire thoracolumbar spine

First, the record does not show a disability picture more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine, which is required for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

To the contrary, on VA (QTC) examination in August 2009, the Veteran had flexion to 60 degrees.  Although the narrative portion of this examination notes that the range of motion was additionally limited by pain, fatigue, weakness, and other factors on repetitive use, a chart measuring these limitations in degrees demonstrates that any additional limitation did not result in any additional degrees of limited motion.  In either event, the degrees of limited motion demonstrated are inconsistent with ankylosis as defined in the General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Rather, the findings show that the Veteran's disability more nearly approximates the criteria for a 20 percent rating with respect to the orthopedic manifestations of the low back disability.  

Similarly, on VA examination in January 2011, the Veteran complained that prolonged sitting and any bending or lifting aggravated his back.  Flexion was to 60 degrees.  Again, there was stiffness, but no pain or other functional limitation with repetitive motion.  Again, these findings show that the Veteran's disability more nearly approximates the criteria for a 20 percent rating with respect to the orthopedic manifestations of the low back disability.  

Because the Veteran's disability picture does not involve unfavorable ankylosis of the entire thoracolumbar spine, even when considering all functional limitations due to pain and related factors, a higher rating is not assignable under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

(2) Incapacitating Episodes

A higher rating is also not warranted on the basis of incapacitating episodes, because the evidence does not demonstrate incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which is required for the next higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  

Specifically, at the August 2009 VA (QTC) examination, the Veteran reported flare-ups with functional impairment involving all tasks being difficult and other difficulties.  And, he also had a 90 day bedrest period.  The examiner determined that the Veteran was "homebound."  However, this was due to a recent cervical spine surgery.  

The most recent VA examination, which was conducted in January 2011, as with the ongoing VA outpatient treatment records, are consistent with the findings in the August 2009 VA examination.  

Without evidence of incapacitating episodes as defined in the rating schedule, a higher rating is not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  

(3) Objective Neurologic Abnormalities

By way of history, as noted above, the Veteran's low back disability was previously assigned to the former Diagnostic Code 5293 which was a code that contemplated orthopedic and neurologic manifestations.  Under Diagnostic Code 5293, a 40 percent rating was prescribed for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 60 percent rating was prescribed for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  Id.  Significantly, the October 2008 rating decision that increased the Veteran's disability rating from 10 percent to 40 percent was on the basis of increased orthopedic manifestations and new neurological manifestations (right leg radiculopathy) shown on the March 2002 VA examination.  Currently, a separate disability rating is not warranted for objective neurological disability in the right lower extremity under the General Rating Formula for Diseases and Injuries of the Spine. 

Specifically, the most recent VA examination in January 2011 confirms the presence of right L5 sensory radiculopathy at least as likely as not related to the low back disability.  The condition is manifested by numbness and tingling.  

A VA (QTC) examination in August 2009 appears to show the absence of right radiculopathy.  The examiner found no evidence of radiating pain on movement; straight leg raise (SLR) testing was negative on the right; Lasegue's sign was negative; and there was no atrophy.  This examiner found impaired sensory function in both lower extremities, but the examiner determined that these findings were not signs of IVDS with chronic and permanent nerve root involvement.   

Moreover, during the period of appellate review the Veteran sustained a serious injury in September 2008, where he fell 30 feet.  In fact, a VA examiner in August 2011 clarified that "[a]ll of [the Veteran's] complaints," including in the "bilateral legs [] are secondary to the fall off the ladder in September of 2008."  

Thus, at worst, the Veteran may demonstrate sensory disturbances in his right leg that would be considered mild impairment under Diagnostic Code 8520 warranting a 10 percent rating.  When combined with the 20 percent rating for the orthopedic manifestations, the disability rating would total 28 or 30 percent, which is less than the current 40 percent rating.  38 C.F.R. § 4.25 (2013).  Evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Thus, a separate rating is not allowed as to do so would constitute pyramiding of benefits.  
 
With regard to the left leg, the evidence makes it unlikely that the Veteran has a compensable disability due to the low back disability.  In fact, on VA examination in January 2011, the Veteran complained of right, but not left leg pain, and all objective testing of the left lower extremity revealed no abnormality.  On VA (QTC) examination in August 2009, the examiner found no evidence of radiating pain on movement; SLR testing was negative on the left; Lasegue's sign was negative; and there was no atrophy.  There was weakness, but muscle tone and musculature were normal.  Although the August 2009 VA examiner's neurological examination showed impaired sensory function in both lower extremities, the examiner determined that these findings were not signs of IVDS with chronic and permanent nerve root involvement.   Also, as noted by the January 2011 VA examiner, earlier VA treatment records show that the Veteran worked up in late 2008 and early 2009 for sensory complaints in the extremities (he was evaluated for questionable polyneuropathy versus multiple sclerosis versus DJD with spinal stenosis), but this was limited to the upper extremities.  In fact, a VA examiner clarified in August 2011 that any neurologic deficit in the left lower extremity is directly attributable to the 30-foot fall in September 2008, rather than the service-connected low back disability.  

Also, both the August 2009 and January 2011 VA examinations confirm that any bowel/bladder complaints are unrelated to the service-connected low back disability.  VA and private treatment records, such as in April 2009, similarly show an absence of bowel/bladder symptoms resulting from the service-connected low back disability.  

Accordingly, in reconciling the various medical reports into a consistent picture, the evidentiary record makes it less likely that the Veteran has an objective compensable neurologic disability in the left lower extremity due to the service-connected low back disability for which a separate rating may be assigned.  See 38 C.F.R. § 3.102; Mittleider, 11 Vet. App. at 182; see also 38 C.F.R. § 4.2.  

In summary, for the foregoing reasons, an increased rating in excess of 40 percent for the low back disability is not warranted.  A separate rating for radiculopathy is also not warranted.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review for the low back disability.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

D. Extraschedular

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first two steps should be undertaken by comparing the disability picture of each service-connected disability with the criteria in the rating schedule for that disability.  The Board should compare the service-connected disability picture with the criteria in the rating schedule for that disability.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Extraschedular consideration is undertaken on the basis of each individual service-connected disability.  Based on this disability-by-disability approach, the Board is not required to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis.  Id.  

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111.

Here, the Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected low back disability is manifested by signs and symptoms such as limited motion due to pain and radiating pain, which impair his functional capacity.  For example, the August 2008 VA (QTC) examination shows that the Veteran can walk only 5280 feet in approximately 30 minutes with stiffness, fatigue, spasms, decreased motion and numbness.  

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and objective neurologic abnormalities.  See 38 C.F.R. § 4.71a.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.   38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's low back disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

A disability rating in excess of 40 percent for the service-connected intervertebral disc syndrome, degenerative disc disease of the lumbar spine is denied.
REMAND

A.  Entitlement to Service Connection

The Veteran has submitted a claim of service connection for status post left tibia plateau fracture and a right knee condition.  These claims were denied by the RO in a February 2010 rating decision.  Within one year of that determination, the RO received additional evidence and argument concerning the claims.  Most notably, he submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, in March 2010 where he demonstrated his intent to appeal the RO's February 2010 determination.

Under such circumstances, the Board will remand these issues to the RO for the issuance of an SOC.  See 38 CFR § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

B.  TDIU

The Board finds that an opinion should be obtained in connection with the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of entitlement to service connection for status post left tibia plateau fracture and a right knee condition.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on these issues, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on either issue, the AOJ should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.  Provide the claims file to an appropriate examiner for an opinion on the claim of entitlement to TDIU.  Based on a review of the claims file, including VA Form 21-8940 prepared by the Veteran in December 2009, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected low back disability renders him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations concerning the issue of entitlement to a TDIU.  The Veteran should be afforded the appropriate time period to respond.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


